O’Connor, J.,
dissenting.
Eric S. Miller, for relator.
Kegler Brown Hill & Ritter Co., L.P.A., and Geoffrey Stern, for respondent.
{¶ 29} I respectfully dissent from the majority’s imposition of an 18-month suspension with 12 months stayed.
{¶ 30} Respondent established a pattern of neglect and misconduct that facilitated his former secretary’s ability to enrich herself, and together, respondent and his former secretary perpetrated fraud upon various courts, the public, and clients. Respondent received fees through the arrangement that he had with his former secretary and thereby benefited from the improper conduct. Respondent permitted her to sign his name to court-filed documents without indicating to the court that he was not the signatory.
{¶ 31} Respondent also acquiesced in an arrangement that indicated to the public (and clients) that he was a practicing attorney when he was not. Respondent facilitated his former secretary’s preparation of legal documents, billing clients for the work and allowing clients to think that he, a lawyer, had performed the professional service.
{¶ 32} I would impose an unstayed suspension from the practice of law of 18 months.